Citation Nr: 0820543	
Decision Date: 06/23/08    Archive Date: 06/30/08

DOCKET NO.  99-09 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for gastrointestinal 
disability secondary to treatment for service-connected knee 
disability.

2.  Entitlement to disability benefits under the provisions 
of 38 U.S.C.A. § 1151 for additional gastrointestinal 
disability claimed to be the result of VA medical treatment.  

3.  Entitlement to an increased rating for patellofemoral 
syndrome of the right knee, currently evaluated as 20 percent 
disabling.  

4.  Entitlement to an increased rating for disability of the 
right knee manifested by limitation of extension, currently 
evaluated as 10 percent disabling.  

5.  Entitlement to an increased rating for patellofemoral 
syndrome of the left knee, currently evaluated as 20 percent 
disabling.  



REPRESENTATION

To be clarified


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


REMAND

The veteran served as a member of the United States Air Force 
Reserve from February 1984 to March 1992.  He had periods of 
active duty for training from April 1984 to September 1984, 
and from May 1990 to August 1990.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma that, inter alia, denied the veteran's claims for 
higher ratings for his right knee and left knee disabilities, 
his claim of entitlement to secondary service connection for 
gastrointestinal disability due to treatment for his knee 
disabilities, and his claim for benefits pursuant to 38 
U.S.C.A. § 1151 based on additional gastrointestinal 
disability due to VA treatment.

In January 1995, the veteran testified during a hearing 
before RO personnel.  The veteran failed to report to a 
scheduled June 2002 travel board hearing.  

The Board remanded the veteran's claims for additional 
development in August 2002 and in May 2004.  By an April 2005 
rating decision, the Appeals Management Center (AMC) granted 
service connection and assigned a 10 percent rating for 
disability of the right knee manifested by limitation of 
extension.  (Parenthetically, the Board notes that as the RO 
has identified limitation of extension of the right knee as a 
separate manifestation of the veteran's service-connected 
patellofemoral syndrome; that issue is also in appellate 
status).  Thereafter, the AMC continued its denial of the 
veteran's claims and returned these matters to the Board.  

In November 2005, the Board denied the veteran's claims for 
higher ratings for his right and left knee disabilities, and 
remanded for further development his claim for secondary 
service connection for gastrointestinal disability due to 
treatment for his knee disabilities, as well as his claim for 
benefits pursuant to 38 U.S.C.A. § 1151.  

The veteran appealed the Board's denial of his claims for 
higher ratings for his bilateral knee disabilities to the 
United States Court of Appeals for Veterans Claims (Court).  
In July 2007, counsel for the Secretary of VA and for the 
veteran filed a joint motion with the Court to vacate the 
November 2005 Board decision as to those claims and to remand 
the claims for readjudication.  In an August 2007 Order, the 
Court granted the joint motion, and remanded the matter to 
the Board for further proceedings consistent with the joint 
motion.  The issues on appeal to the Court were remanded by 
the Court for readjudication pursuant to the provisions of 
38 U.S.C.A. § 7252(a) (West 2002).  As for those claims 
earlier remanded by the Board, following further development 
of the record, the AMC continued to deny the claim for 
secondary service connection for gastrointestinal disability 
due to treatment for knee disabilities, as well as the claim 
for benefits pursuant to 38 U.S.C.A. § 1151.  

As noted above, in his appeal before the Court the veteran 
was represented by a private attorney.  The fee agreement 
between the attorney and the veteran reflects that the 
attorney's representation encompassed representation before 
the Court only and not otherwise before VA if the veteran's 
case was remanded by the Court.  Notwithstanding that fact, 
in October 2007, following the Court's remand, the Board 
received a request from the veteran, through his attorney, 
for a videoconference hearing.  The request also noted that a 
legal brief would be submitted on the issues.  The letter was 
addressed to the Board and the attorney specifically 
indicated that he was representing the veteran.  In March 
2008, the Board received additional argument and evidence 
from the attorney.  The attorney noted that he represented 
the veteran on a pro bono basis and that he was providing 
additional evidence on the veteran's claims on remand from 
the Court.  A review of the material submitted by the 
attorney, however, reflects additional argument concerning 
all the issues on appeal and not just those remanded by the 
Court.  

The Board notes that The American Legion had represented the 
veteran since the veteran filed his original application for 
benefits in 1993.  A VA Form 21-22 (Appointment of Veterans 
Service Organization as Claimant's Representative) in favor 
of The American Legion is of record.  Following the Court's 
remand, the Board contacted the veteran by letter in April 
2008 and notified him of the right to submit additional 
argument and/or evidence within 90 days concerning the issues 
remanded by the Court.  A copy of the letter was sent to The 
American Legion but not the attorney who had represented the 
veteran before the Court.  What is curious about the 
appointment of The American Legion is that the form used to 
make the appointment is not dated.  Although it appears to be 
a form that was customarily used some years ago, it is not 
clear that this appointment was made before the attorney's 
2007 letter identifying himself to the Board as the veteran's 
representative.

Prior to June 23, 2008, a statement in writing on an 
attorney's letterhead announcing representation of the 
veteran was acceptable as proof of appointment of an 
attorney-representative.  38 C.F.R. § 20.603(a) (2007); 73 
Fed. Reg. 29852 (May 22, 2008).  (Such a statement may still 
suffice because the change to the regulations regarding 
attorney representation of VA claimants does not appear to 
have amended § 20.603(a).  73 Fed. Reg. 29879 (May 22, 
2008).)  

Because the attorney's letter qualifies as proof of 
representation, and because the VA Form 21-22 appointment of 
The American Legion is not dated, it is not clear who the 
representative before VA is.  A specific claim may be 
prosecuted at any one time by only one recognized 
organization, attorney, agent, or other person properly 
designated to represent the appellant.  38 C.F.R. §20.601 
(2007).  This should be clarified.

In accordance with the October 2007 request for a hearing, 
the veteran must be provided an opportunity to present 
testimony during a videoconference hearing.  38 C.F.R. 
§ 20.700 (2007); see also 38 U.S.C.A. § 7107 (West 2002) 
(pertaining specifically to hearings before the Board).  

In view of the foregoing, this case must be REMANDED for the 
following action:

1.  The RO should contact the veteran and 
request that he clarify his 
representation.  If the veteran wishes to 
appoint a private attorney as his 
representative (thus revoking any power 
of attorney with The American Legion), 
the RO should instruct the veteran to 
execute a VA Form 22a (Appointment of 
Attorney or Agent as Claimant's 
Representative), or the attorney may 
submit in writing such an appointment.  
If the veteran desires to have The 
American Legion represent him, a VA Form 
22a should be prepared to that effect and 
it should be dated.  Should 
representation by either be limited to 
certain issues, this should be stated.

2.  The RO should schedule the veteran 
for a videoconference hearing before a 
member of the Board.  The RO should 
notify the veteran and his appointed 
representative of the date and time of 
the hearing in accordance with 38 C.F.R. 
§ 20.704(b) (2007).  The veteran and his 
appointed representative should be given 
an opportunity to review the file, if 
they so desire, and prepare for the 
hearing.  The file should thereafter be 
returned to the Board in advance of the 
hearing.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2007).

